Title: From Alexander Hamilton to Brigadier General William Woodford, [2 July 1779]
From: Hamilton, Alexander
To: Woodford, William



Dear Sir,
[New Windsor, New York, July 2, 1779]

I have the pleasure to inclose you a letter of introduction for Capt Woodford to the Don which I beg you to present him with my compliments. We have just received an account from Boston of the arrival of a Vessel there which parted near the Western Islands with a fleet from France of seven sail of the line and five frigates destined to reinforce Count D’Estaing. This is an agreeable and important piece of intelligence.
I have the honor to be   Yr. most Obed ser
Alex Hamilton
Head Qrs. July 2d

